IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

JULIA ANN ZODY : CASE NO. 3:18¢ev160
Plaintiff,
JUDGE WALTER H. RICE
Vv.
SOLUTIONS COMMUNITY
COUNSELING AND RECOVERY
CENTERS, INC.

Defendant.

 

ORDER OF DISMISSAL; TERMINATION ENTRY

 

The Court having been advised by counsel for the parties that the above matter has been
settled, IT IS ORDERED that this action is hereby DISMISSED, with prejudice as to the parties,
provided that any of the parties may, upon good cause shown within 60 days, reopen the action if
settlement is not consummated.

Parties intending to preserve this Court’s jurisdiction to enforce the settlement should be
aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673 (1994), and incorporate
appropriate language in any substituted judgment entry.

The Court will retain jurisdiction to enforce the terms of the settlement between the parties, if
necessary.

IT IS SO ORDERED.

Lp

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT
